Exhibit 10.4
 
 
HAZARDOUS MATERIALS INDEMNITY AGREEMENT
(Not Secured by Deed of Trust)
 
This HAZARDOUS MATERIALS INDEMNITY AGREEMENT is made as of July ___, 2012, by
Altair Nanotechnologies Inc., a Delaware corporation, (the “Indemnitor”) to
Suncrest Homes 30, LLC, a California limited liability company, as to
350,000/1,000,000 undivided interest, whose address is 300 H Street, Suite D,
Antioch, CA 94509, Pacific BVL Corp., a California corporation, as to an
undivided 300,000/1,000,000 interest, whose address is 1576 16th Avenue, San
Francisco, CA 94122 and Rubicon Mortgage Fund, LLC, a California limited
liability company as to an undivided 350,000/1,000,000 interest, whose address
is 3575 Mt. Diablo Blvd., Suite 215, Lafayette, CA 94549  (“Lender”).
 
RECITALS
 
A.           Subject to the satisfaction of certain conditions precedent, Lender
is prepared to extend a financial accommodation to Indemnitor or to a third
party in whose success Indemnitor is interested to be evidenced by a promissory
note or other agreement of even date herewith (the “Note”).
 
B.           One of the conditions precedent is that Indemnitors, as trustors,
execute and deliver that certain deed of trust of even date herewith in favor of
Lenders as beneficiary, as security for that financial accommodation (the “Deed
of Trust”). The Deed of Trust will encumber the real property described therein
(the “Property”) (204 Edison Way, Reno, Nevada 89502).
 
C.           A related condition precedent is that Indemnitor execute and
deliver this Indemnity Agreement to provide Lender with certain protection
against potential costs, losses, liabilities and other risks Lender may suffer,
or to which Lender may be exposed, based on the present and future environmental
condition of the Property.
 
AGREEMENT
 
To induce Lender to extend the aforementioned financial accommodation and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Indemnitor hereby agrees:
 
1.           Definitions.  As used in this Indemnity, the following definitions
shall apply.
 
1.1.           “Environmental Laws” shall mean any and all present and future
federal, state and local laws, ordinances, regulations, permits, guidance
documents, policies, and any other requirements of Governmental Authorities
relating to health, safety, the environment or to any Hazardous Substances or
Hazardous Substances Activity, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”), the
Resource Conservation Recovery Act (“RCRA”), the Hazardous Materials
Transportation Act, the Refuse Act, the Toxic Substances Control Act, the Clean
Water Act, the Endangered Species Act, the Clean Air Act, the Occupational
Health and Safety Act and the applicable provisions of Chapter 459 of Nevada
Revised Statutes and Nevada Revised Statutes Chapter 445, and the rules,
regulations, and guidance documents promulgated or published thereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2.           “Hazardous Substances” shall mean (i) any chemical, compound,
material, mixture or substance that is now or hereafter defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as a “hazardous
substance”, “hazardous material”, “hazardous waste”, “extremely hazardous
waste”, “acutely hazardous waste,” “radioactive waste”, “infectious waste”,
“biohazardous waste”, “toxic substance”, “pollutant”, “toxic pollutant,” or
“contaminant,” as well as any formulation not mentioned herein intended to
define, list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “EP toxicity,” or “TCLP toxicity”; (ii) petroleum, natural gas,
natural gas liquids, liquified natural gas, synthetic gas usable for fuel (or
mixtures of natural gas and such synthetic gas) and ash produced by a resource
recovery facility utilizing a municipal solid waste stream, and drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas, or geothermal resources; (iii) “hazardous
material” as defined in Nevada Revised Statutes 459.7024; (iv) “pollutant” and
“pollution” as defined in Nevada Revised Statutes 445A.400 and 445A.405,
respectively; (v) asbestos in any form; (vi) urea formaldehyde foam insulation;
(vii) polychlorinated biphenyls (PCBs); (viii) radon; (ix) pesticides and other
poisons; (x) lead, mercury, and other heavy metals; (xi) any other chemical,
material, or substance that, because of its quantity, concentration, or physical
or chemical characteristics, exposure to which is limited or regulated for
health and safety reasons by any governmental authority, or which poses a
significant present or potential hazard to human health and safety or to the
environment if released into the workplace or the environment; and (xii) any
substance the presence of which requires remediation or investigation under any
federal, state or local statute, regulation, ordinance, order, action, policy or
common law.
 
1.3.           “Release” shall mean any spilling, leaking, pumping, pouring,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including confirming migration, of Hazardous Substances into,
onto or through the soil, surface, water or groundwater of the Property, whether
or not caused by, contributed to, permitted by, acquiesced to or known to
Indemnitor.
 
1.4.           “User” means any person other than Indemnitor who occupies, uses
or comes onto or has occupied, used or comes onto the Property or any part
thereof and any agent or contractor of such a person.
 
1.5.           The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The words “approval,”
“consent” and “notice” shall be deemed to be preceded by the word “written.”
 
2.           Representations and Warranties.  Indemnitor represents and warrants
to Lender as of the date of this Indemnity and to the best of Indemnitor’s
knowledge, based on due inquiry and investigation, (a) except as previously
disclosed in writing by Indemnitor to Lender, (i) no Hazardous Substances in
excess of permitted levels or reportable quantities under applicable
Environmental Laws are present in, on or under the Property or any nearby real
property which could migrate to the Property, (ii) no Release or threatened
Release exists or has occurred, (iii) neither Indemnitor nor any User has ever
used the Property or any part thereof for the production, manufacture,
generation, treatment, handling, storage, transportation or disposal of
Hazardous Substances, (iv) no underground storage tanks of any kind are or ever
have been located in the Property, and (v) no investigation, claim demand,
action or proceeding of any kind relating to any Release or threatened Release
or any past or present authority or other person has occurred or is pending, (b)
all operations and activities at, and the use and occupancy of, the Property
comply with all applicable Environmental Laws, (c) Indemnitor and every User has
obtained, and is in strict compliance with, every permit, license and approval
required by all applicable: Environmental Laws for all activities and operations
of, and the use and occupancy of, the Property, and (d) any written disclosure
submitted by or behalf of Indemnitor to Lenders concerning any Release or
threatened Release, past or present compliance by Indemnitor, User or any other
person regarding the past and present use, occupancy of the Property, or any
environmental concerns relating to the Property was true and complete when
submitted.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Covenants.
 
3.1.           Except in the ordinary course of business and in strict
compliance with all applicable Environmental Laws, Indemnitor promises that
neither Indemnitor nor any User shall use, produce, manufacture, generate,
treat, handle, store transport or dispose of any Hazardous Substances in, on or
under the Property, or use the Property for any such purposes.
 
3.2.           Indemnitor shall not cause, contribute to, permit or acquiesce to
any Release or threatened Release.
 
3.3.           Indemnitor shall comply fully, and shall cause every User to
comply fully, with all Environmental Laws applicable to the Property, and all
other laws, ordinances and regulations applicable to the use or occupancy
thereof, or any operations or activities therein or thereon.
 
3.4.           To facilitate performance of Indemnitor’s obligations under
Section 3.1, 3.2, and 3.3 of this Indemnity, Indemnitor shall regularly inspect
the Property, monitor the activities and operations of every User thereon and
confirm that every User has obtained and fully complied with, all permits,
licenses or approvals required by all applicable Environmental Laws.
 
3.5.           Immediately after Indemnitor obtains any information indicating
any Release or threatened Release, or that Hazardous Substances in, on or under
any nearby property could migrate to the Property or a violation of any
Environmental Laws may have occurred or could occur regarding the Property,
Indemnitor shall give notice thereof to Lender with a reasonably detailed
description of the event, occurrence or condition in question.  Indemnitor shall
immediately furnish to Lender copies of all written communications received by
Indemnitor from any governmental authority or other person or given by
Indemnitor to any person concerning the subject matter and any other documents
or information Lender may reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
 
3.6.           If Lender obtains any information that Lender believes in good
faith indicates a reasonable possibility of a Release or threatened Release, or
that Hazardous Substances in, on or under any nearby real property could migrate
to the Property or any violation of any Environmental Laws may have occurred or
could occur regarding the Property, then Indemnitor shall, at the expense of
Indemnitor, promptly after a request by Lender, engage a qualified environmental
engineer to investigate such matters and prepare and submit to Lender a written
report containing the findings and conclusions resulting from such
investigation.  The environmental engineer who will prepare the report, the
scope of the investigation to be undertaken (which may include building
material, soil and groundwater sampling) and the methodology to be used shall be
subject to the prior approval of Lender.
 
3.7.           Lender (and its representatives) shall have the right at all
reasonable times and after reasonable prior notice, except in an emergency, to
inspect the Property and every part thereof (including the taking of building
materials, soil and groundwater samples) and to review all books, records and
files of Indemnitor relating to the existence, nature and location of any
Hazardous Substance on, in or under the Property, any Release or threatened
Release and compliance by Indemnitor and every User with any Environmental Laws
relating to the Property.  Indemnitor shall give Lender (and its
representatives) access to the Property. All inspections and reviews undertaken
by Lender are solely for the benefit and protection of Lender and Indemnitor
agrees that Lender shall have no duty to Indemnitor with respect to Hazardous
Substances or Environmental Laws as a result of any such inspections or reviews.
 
4.           Remediation Work.  If any Release or threatened Release exists or
occurs before the Deed of Trust is reconveyed or foreclosed upon, Indemnitor
shall immediately give notice of the condition to Lender, and Indemnitor shall
promptly cause all Hazardous Substances to be cleaned up and removed from, the
Property, and the Property to be restored, in compliance with all applicable
Environmental Laws and other laws, ordinances, rules and regulations (the
“Remediation Work”).  If requested by Lender, Indemnitor shall submit to Lender,
for Lender’s prior approval, complete plans and specifications for all
Remediation Work to be done before any Remediation Work is performed, except in
an emergency.  Indemnitor shall cause all Remediation Work to be performed in a
good and workmanlike manner by a qualified licensed contractor approved in
writing by Lender, under the supervision of a qualified environmental engineer
approved in writing by Lender, in accordance with the plans and specifications
for the Remediation Work approved in writing by Lender, and in compliance with
all applicable Environmental Laws and other applicable laws, ordinances, rules
and regulations.  Indemnitor shall cause all required permits, licenses and
approvals for the Remediation Work to be obtained and the Remediation Work to be
prosecuted diligently and be completed in a timely manner. Indemnitor shall, on
demand, pay to Lender all direct costs and reimburse Lender for all expenses
incurred by Lender in connection with any review, approval or inspection by
Lender relating to any Remediation Work, together with interest thereon after
such demand at the highest rate any indebtedness secured by the Deed of Trust
bears.  Under no circumstances shall Lender be liable to Indemnitor for any
damage, loss, cost or expenses incurred by Indemnitor on account of any plans
and specifications for the Remediation Work, the performance of any Remediation
Work or any delay in completion of any Remediation Work.  Lender shall have the
right, but not any obligation, to participate in any action or proceeding
relating to any Release or threatened Release or any past or present violation
of any Environmental Laws relating to the Property or the necessity for or
adequacy of any Remediation Work.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Indemnification:
 
5.1.           Indemnitor shall indemnity and defend Lender (and its directors,
officers, employees, agents and representatives) against, and hold Lender (and
its directors, officers, employees, agents and representatives) harmless from
all claims, demands, liabilities, losses, damages, costs and expenses in any way
incurred by or asserted against Lender (or its directors, officers, employees,
agents or representatives) arising from, relating to or connected with the
existence, location, nature, use, generation, manufacture, storage,
transportation, handling or disposal of any Hazardous Substance in, on or under
the Property, any Release or threatened Release or any past, present or future
violation of any Environmental Laws relating to the Property, or any breach of
any representation or warranty made by Indemnitor to this Indemnity, or any
failure to perform any obligation of Indemnitor in accordance with this
Indemnity, as further provided in Section 6.  The foregoing indemnification
shall include all expenses of investigation and monitoring, costs of
containment, structures, removal, repair, cleanup, renovation and remedial work,
penalties and fines, attorneys’ fees and disbursements, and other response
costs.
 
5.2.           If Indemnitor fails to perform any obligation of Indemnitor in
accordance with this Indemnity, Lender may seek to enforce any or all such
obligations as further provided in Section 6 and also shall have the right, but
not any obligation, to perform any such obligation on behalf of Indemnitor, at
Indemnitor’s sole expense.  Indemnitor shall, on demand, pay to Lender all sums
expended by Lender for the enforcement or the performance of any such obligation
of Indemnitor, together with interest thereon after such demand at the highest
rate any indebtedness secured by the Deed of Trust bears.
 
5.3.           If any default occurs under the Deed of Trust, Lender shall have
the right, but not any obligation, at the sole expense of Indemnitor, at any
time before the completion of a judicial or nonjudicial foreclosure sale under
the Deed of Trust, to have a comprehensive environmental assessment of the
Property, including building materials, soil and groundwater sampling, and in
scope satisfactory to Lender, prepared by an engineer selected by Lender in
order to ascertain whether any Hazardous Substances are present in, on or under
the Property or in, on or under any nearby property which could migrate to the
Property, the existence, nature and location of any Release or threatened
Release or the violation of any Environmental Laws relating to the
Property.  Indemnitor shall, on demand, pay to Lender all sums expended by
Lender in connection with any such comprehensive environmental assessment,
together with interest thereon after such demand at the highest rate any
indebtedness secured by the Deed of Trust bears.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Separate Obligations.
 
6.1.           The purpose of this Indemnity is to protect Lender against
liability, loss, damage, cost or expense with respect to Hazardous Substances
and Environmental Laws relating to the Property as provided in this Indemnity,
and not as security for payment of the indebtedness evidenced by the Note or
performance of the obligations under the Deed of Trust.  The obligations of
Indemnitor under this Indemnity are separate from, independent of and in
addition to the indebtedness and obligations under the Note and the Deed of
Trust.  The liability of Indemnitor under this Indemnity shall not be linked to
or measured by the amount of the Note and Deed of Trust.  Indemnitor shall be
fully and personally liable for all obligations of Indemnity under this
Indemnity and a separate action may be brought and prosecuted against Indemnitor
on this Indemnity.
 
6.2.           The liability of Indemnitor under this Indemnity shall not be
subject to any limitation set forth in the Note and the Deed of Trust, or either
of them, on personal liability for the payment of the indebtedness evidenced by
the Note, or the remedies of Lender for enforcement of the obligations under the
Note or the Deed of Trust, or the recourse of Lender for satisfaction of such
obligations.  Indemnitor acknowledges that no action for the enforcement of, or
recovery of damages under, this Indemnity shall constitute either an action or a
failure to foreclose first against the Deed of Trust.  This Indemnity and the
obligations of Indemnitor hereunder shall survive, and remain in full force and
effect after, a full reconveyance or any foreclosure sale under the Deed of
Trust (whether by judicial action, exercise of the power of sale, deed in lieu
of foreclosure, or otherwise) with respect to any Release or threatened Release
or any past, present or future violation of any Environmental Laws at the
Property which occurred, or the event of which occurred, before such
reconveyance or foreclosure sale, and the Lender shall have the right to enforce
this Indemnity after any such reconveyance or foreclosure sale.
 
6.3.           Indemnitor waives the right to assert any statute of limitations
as a bar to the enforcement of this Indemnity or to any action brought to
enforce this Indemnity.  This Indemnity shall not affect, impair or waive any
rights or remedies of Lender or any obligations of Indemnitor with respect to
Hazardous Substances created or imposed by Environmental Laws (including
Lender’s right of reimbursement or contribution under the Environmental
Laws).  The remedies in this Indemnity are cumulative and in addition to all
remedies provided.
 
7.           Environmental Impairment of Real Collateral of Secured
Lender.   Where not inconsistent with this Agreement, Lender shall have all the
rights and remedies set forth in the Nevada Environmental Impairment of Real
Collateral of Secured Lender Act, NRS 40.501 et seq.
 
8.           Attorneys’ Fees.  If there is any legal action or proceeding
between Indemnitor and Lender arising from or based on this Indemnity, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred by each prevailing party in such action or proceeding
and in any appeal in connection therewith.  If such prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs, expenses,
attorneys’ fees and disbursements shall be included in and as a part of such
judgment.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Partial Invalidity and Waiver.  If any provisions of this Indemnity
is determined by a proper court to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Indemnity, and this Indemnity shall remain in full force and effect
without such invalid, illegal or unenforceable provision.  Failure to demand
strict performance by Indemnitor or to exercise or enforce any right or remedy
of Lender under this Indemnity shall not constitute a waiver of any provision of
this Indemnity by Lender nor shall it constitute an act or omission by which
Lender knowingly promised a Release or threatened Release or violation of any
applicable Environmental Laws by Indemnitor or User.  No waiver of any provision
of this Indemnity or any breach of this Indemnity shall be effective unless such
waiver is in writing and signed by Lender and any such waiver shall not be
deemed a waiver of any other provision of this Indemnity or any other or
subsequent breach of this Indemnity.
 
10.           General.  Indemnitor agrees to pay all costs and expenses,
including reasonable attorneys’ fees and disbursements, which are incurred by
Lender in the enforcement of this Indemnity.  Time is of the essence of this
Indemnity.  Lender shall have the right, but not the obligation, to communicate
with any governmental authority regarding any fact or reasonable belief of
Lender that constitutes or could constitute a breach of any of Indemnitor’s
obligations under this Indemnity.  This Indemnity may not be amended or modified
in any respect except by a written agreement signed by Indemnitor and
Lender.  As used in this Indemnity, the singular shall include the plural and
vice versa.  If there is more than one Indemnitor, all obligations and
liabilities of Indemnitor under this Indemnity shall be the joint and several
obligations and liabilities of each Indemnitor.  This Indemnity shall bind and
inure to the benefit of Indemnitor and Lender and their respective transferees,
personal representatives, heirs, successors and assigns.  This Indemnity shall
be governed by and construed in accordance with the laws of the State of Nevada.
 
11.           To the fullest extent allowed by Nevada law,  Indemnitors hereby
waive any right otherwise extended to them under any anti-deficiency legislation
and/or one action rules, including (without limitation) any right extended under
NRS 40.430.
 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties have executed this Indemnity as of the date
first hereinabove written.
 

  ALTAIR NANOTECHNOLOGIES INC., a Delaware
limited liability company
 
BY:/s/ Alexander Lee                                                    
ITS: Alexander Lee, Interim Chief Executive Officer
 
 
ALTAIR NANOTECHNOLOGIES INC.,
a Delaware limited liability company
 
BY: /s/ Stephen B. Huang                                 
ITS: Stephen B. Huang, Chief Financial Officer
 
 
ALTAIRNANO, INC., a Nevada corporation
 
BY: /s/ Alexander Lee                                       
 ITS: Alexander Lee, Interim Chief Executive Officer
 
 
ALTAIRNANO, INC., a Nevada corporation
 
BY: /s/ Stephen B. Huang                                 
 ITS: Stephen B. Huang, Chief Financial Officer
 
 
SUNCREST HOMES 30, LLC, a California limited
liability company


BY:                                                                                       
 
ITS: Manager/CFO/Secretary                                       

 
 
 
8

--------------------------------------------------------------------------------

 
 

  PACIFIC BVL CORP., a California corporation
 
BY:                                                                                       
 
ITS:
President                                                                   
 
 
 
RUBICON MORTGAGE FUND, LLC, a California
limited liability company
 
BY:                                                                                       
 
ITS: Managing Member/Principal                                

 

 

 
 
9